Title: To Thomas Jefferson from William Keteltas, 31 March 1808
From: Keteltas, William
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            New york 31st March 1808
                        
                        I had the Honor of Addressing You shortly after your Election to the Presidency, an Event More Auspicious to
                            the American people than any in my opinion since the declaration of their Independence—Your unexampled administration
                            since, Confirms beyond Contradiction that the Exersise of wisdom, and the practice of Virtue, in our Representatives, is
                            the Only Guarrantee to the freedom and independance of our Common Country, in the display of which, at the head of the
                            Government you Stand unrivalled. Your Administration has been as Exemplary as possible in My opinion under all
                            Circumstances, and if followed by Your successors will perpetuate the Independence of America to the latest posterity—In
                            your acceptance of power, and Resigning the same, after performing the Most Sacred of trusts with patriotizm Ability and
                            fidelity, secures to You a fame which the Efforts of the Most depraved Cannot Impair, Nor the Virtues of the best
                                trancend—. It was what I believed would be the Result of Your
                            measures when I gave you my support and to see my opinion Confirmed, affords me the greatest Joy and Gratifications as a
                            Sincere lover of My Country—The Ambitious unprincipled attempt of the Clintons in Conjunction with the shadow of an
                            Opposition in Congress, to Distract the Republicans by this Opposition to the nomination of Mr. Maddison will meet the
                            merited Contempt it deserves in this State—They have Endeavoured to Obtain a Legislative Nomination of George Clinton for
                            the presidency, by this they have Exposed their Ambitions and Deservedly failed, since which are hypocritically becoming the Eulogist of Mr. Maddison—Should Mr. Clinton decline standing a
                            Candidate for the Vice Presidency as insinuated which I do not believe he will do, when he percieves he Cannot be
                            supported for the presidency, he will be Contented where he is, Beyond Which Station at no period of his life was he
                            Capable in My Opinion to hold in the General Govt. Should I be Mistaken and he declines Remaining a Candidate for
                            the Vice Presidency, It is devoutly to be wished his Ambitious unprincipled nephew Mr. Dewitt Clinton will not be
                            substituted by the southern Republicans in his place, as an associate with the Virtuous Enlightened and Patriotic
                            Maddison. The Ambition and political Profiligacy of This Young Man has not a Parrellel in This Country—His Criminal Connection and Colition with Swartwout Proves this to a Demonstration, and unmasked both those Aspiring Men to the World,
                            since which they have been declining in popularity with the Virtuous Portion of the Republican party of Every
                            Denomination. Mr. Dewitt Clinton if Not the Prime Mover has been the Conductor of the Opposition in this State to Mr.
                            Maddison Alias the Administration of the Genl Government—And no doubt will go all lengths to Accomplish his Diabolical
                            Schemes to Gratify his Ambition. His designs are however discovered by his late Adherents, the Virtuous of whom begin to
                            Speak freely of him, and Ere long will Abandon him I hope as the Vice President has insinuated in his Letter that the
                            nomination of himself was without his knowledge (by Mentioning This) it is to be inferd was not Altogether so proper in
                            his Opinion, Should he decline, which I think he ought to do under this Conviction I hope his successor May be taken from
                            the Eastern States, Be assured Sr. Mr. Maddisons Election will go well notwithstanding the futile opposition of the
                            Clintons—
                  Please to Accept My best Wishes for Your Health an Happiness
                        
                            Wm Keteltas
                            
                        
                    